ICJ_071_ContinentalShelf-InterpretationRevision_TUN_LBY_1985-12-10_JUD_01_ME_03_FR.txt. 246

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

Bien que souscrivant pour l'essentiel au présent arrêt, je n'accepte pas
certains aspects de ses motifs. Mes réserves portent en particulier sur ce qui
y est dit à propos du point de savoir si, en 1982, la Cour avait conscience du
chevauchement entre les concessions pétrolières de la Tunisie et de la
Libye. Lorsqu’elle a déclaré que « le phénomène de chevauchement des
prétentions n’est effectivement apparu qu’en 1974, et seulement à des
distances de quelque 50 milles de la côte » — en précisant que telle était « la
situation dans les faits » — (par. 117), la Cour tenait de toute évidence
pour acquis qu’avant 1974, et jusqu’à 50 milles de la côte, les concessions
octroyées par les deux Etats ne se chevauchaient pas. Si la Cour a vraiment
cru en 1982 qu’il existait avant 1974 un certain chevauchement à moins de
50 milles de la côte, mais a néanmoins rédigé son arrêt comme elle l’a fait,
cette rédaction est inexplicable.

Quoi qu’ait pu comprendre tel ou tel juge, et quoi que l’on puisse tirer, au
sujet du chevauchement, des maigres indications fournies par le dossier, 1l
ressort clairement pour moi du membre de phrase précité que, lorsqu'elle a
adopté son arrêt de 1982, la Cour dans son ensemble avait le sentiment
qu’il n’existait pas de « chevauchement » à l’époque considérée et dans la
zone visée. La Tunisie, dans sa demande en revision et en interprétation, a
démontré que ce sentiment était erroné. Je conviens cependant avec la
Cour que la demande tunisienne en revision est irrecevable, l’erreur n’étant
pas ici de nature à avoir exercé une influence décisive : le faible chevau-
chement qui existait n’aurait pas, si la Cour en avait été effectivement
consciente, modifié sa décision au sujet du premier secteur de la délimi-
tation.

{Signé) Stephen M. SCHWEBEL.

58
